Citation Nr: 0913183	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury or wound, to include a scar.  

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
panic disorder, major depression, somatic complaints, and 
bipolar disorder.  

3.  Entitlement to service connection for dental problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Veteran testified at a Board hearing held at the RO in 
December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a 
head injury or wound in service, to include a scar.  He 
contends that dizziness is among the residuals of the head 
wound.  At the December 2008 hearing, the Veteran testified 
that while in service he fell during field exercises and cut 
his head and received treatment at that time.  He testified 
that he did not otherwise receive treatment for any head 
injury or wound.  He testified that two or three years after 
that he started having dizziness and headaches.  He testified 
that in the 1970s he received treatment from a private 
doctor, but he is now deceased.  He also testified that in 
1980 he started going to the VA hospital and started 
complaining about dizziness.  He testified that he was living 
on Nantucket Island and used to go to Cape Cod and went to a 
VA clinic there.  He testified that all other VA treatment 
has been at the VA medical facility on East 23rd Street in 
Manhattan.  The Board notes that the claims file currently 
includes VA medical records dated in 1994 and later records 
dated from 1997 to 2006 from the Manhattan VA Medical Center 
(VAMC).  

The report of the Veteran's September 1963 service induction 
examination shows that the examiner noted a 1/2-inch scar on 
the Veteran's mid forehead.  Service treatment records show 
the Veteran was seen in a dispensary in November 1964.  He 
reported he had fallen down 5 or 6 steps that morning.  The 
examiner noted a small superficial laceration on the left 
forehead in the hairline area.  He stated that he cleansed 
and closed the wound.  At the Veteran's service separation 
examination in September 1965, the examiner evaluated the 
Veteran's head, face, neck, scalp and skin as normal.  

Available VA medical records show that at a VA examination in 
January 2002, the Veteran gave a history of dizziness off and 
on for 6 or 7 years; he said the dizziness occurred when he 
is upset or does not eat right.  On physical examination, the 
examiner noted a scar on the left forehead.  Subsequent VA 
progress notes show complaints of dizziness.  In July 2004, 
the Veteran was seen at an emergency room.  It was noted that 
he had a history of chronic dizziness with reported multiple 
falls and presented to the emergency room after and episode 
of increased dizziness, weakness in his legs, and a fall in 
which he insisted he did not lose consciousness.  

In a VA neurology clinic note dated in September 2004, it was 
noted that the Veteran's complaints included continued 
dizziness, which was worse with sudden movements.  It was 
also noted that an MRI (magnetic resonance imaging) study of 
the brain in July 2004 was within normal limits.  The 
neurologist's impression was BPV (benign positional vertigo) 
and depression.  At a primary care visit in early 
September 2004, two days after the neurology clinic note, the 
physician noted that the Veteran continued to complain of 
intermittent dizziness.  The physician's assessment after 
examination included, "Neuro-chronic dizziness, 
lightheadedness.  Pt notes increase in sx's over last 
10 years.  S/p head trauma 1963 ?possibly related to prior 
head injury.  MRI unremrkable [sic], s/p neuro f/u 2 days 
ago."  In a mental health clinic note dated in mid-
September 2004, it was noted that the Veteran had a history 
of head injury from the military and injured his head from a 
fall several years ago.  Later records show continuing 
complaints of dizziness.  

Fulfillment of VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for 
purposes of a VA examination).  

Interpreting the September 2004 statements of the VA primary 
care physician in a light most favorable to the Veteran, they 
indicate that the Veteran's current dizziness may be related 
to head injury in service.  Under the circumstances, in order 
to fulfill VA's duty to assist, the Board will request a VA 
examination and medical opinion prior to adjudication of the 
claim for service connection for residuals of a head injury 
or wound, to include a scar.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed residuals of a head injury or wound, to 
include a scar.  As the questions of disability rating and 
effective date are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the Veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Finally, the Board notes that in a rating decision dated in 
June 2008, the RO denied service connection for psychiatric 
disability, including PTSD, panic disorder, major depression, 
somatic complaints and bipolar disorder, and in the same 
rating decision denied service connection for dental 
problems.  In a letter dated July 23, 2008, the RO notified 
the Veteran of its decision and informed him of his appellate 
rights.  In a statement received at the RO in late July 2008, 
the Veteran stated that he disagreed with the decision dated 
July 23, 2008, with respect to all issues.  There is no 
indication in the record that the RO has issued a statement 
of the case regarding the issues of service connection for 
psychiatric disability, including PTSD, panic disorder, major 
depression, somatic complaints and bipolar disorder, and 
service connection for dental problems, and those issues must 
be remanded for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:  
        
1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to service connection for 
residuals of a head injury or wound, to 
include a scar, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated in the 1980s pertaining to 
treatment or evaluation the Veteran 
received at what he refers to VA medical 
facilities on Cape Cod, Massachusetts.  
He states he lived on Nantucket Island, 
Massachusetts, at that time.  

In addition, obtain and associate with 
the claims file VA medical records for 
the Veteran from the Manhattan VAMC in 
New York, New York, dated from 
August 2006 to the present.  

3.  Then, arrange for a VA examination of 
the Veteran to identify any current 
residuals of a head injury or wound, to 
include, but not be limited to, a scar 
and/or dizziness.  All indicated studies 
should be performed.  After examination 
of the Veteran and review of the record, 
including service treatment records and 
all available post-service medical 
records, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran 
has residuals of a head injury or wound 
related to service or any incident of 
service, including the fall down 5 or 6 
steps in service in November 1964 that 
resulted in the requirement for closure 
of a laceration of the forehead.  The 
diagnosis of any such residuals should be 
noted in the examination report.  

The examiner is requested to provide an 
explanation of the rationale for any 
opinion expressed.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for residuals of head injury 
or wound, to include a scar.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
reprehensive an opportunity to respond.  

In addition, readjudicate the claims of 
entitlement to service connection for 
psychiatric disability, including PTSD, 
panic disorder, major depression, somatic 
complaints and bipolar disorder, and 
service connection for dental problems.  
If any benefit sought remains denied, 
issue an appropriate statement of the 
case and notify the Veteran and his 
representative of the action necessary to 
perfect an appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

